This case was tried before a jury which rendered a verdict in plaintiff's favor and which was approved by the trial judge for $1,000.
The sole issue presented is as to the weight and sufficiency of the testimony introduced on the trial. The facts are identical with those involved in the case of Mrs. Annie May Moody v. J.D. Kenny, which is reported in 153 La. 1007, 97 So. 21, 29 A.L.R. 474. In that case this court found the facts adversely to the contention made by the defendants and affirmed the findings of the jury, but reduced the amount of the verdict to $500. It will thus be seen that the issue of fact has been determined against the defendants by the verdict of two juries, approved by two separate trial judges and by this court.
A reconsideration of the testimony in this case has not induced us to change our finding in the former case. It would serve no useful purpose to make a restatement of the facts in this opinion. We are of the opinion, however, that the amount allowed the plaintiff is excessive. The injury to the plaintiff's feelings, his mortification and humiliation, could not of necessity be as great, and as a matter of fact was not as great, as that of his wife. An amount equal to one-half of the sum allowed the wife will be ample compensation and satisfy the demands of justice.
The judgment appealed from is therefore amended by reducing the amount to the sum of $250, and as thus amended the judgment is affirmed. The plaintiff and appellee to pay the costs of this appeal, and the defendants the cost of the lower court.
O'NIELL, C.J., and BRUNOT, J., dissent, being of the opinion that the plaintiff's demand should be rejected.
ROGERS, J., takes no part.